Citation Nr: 0738738	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 
2004, for the grant of service connection for dementia and 
major depression.

2.  Entitlement to a rating in excess of 30 percent, to 
include a 100 percent rating, for Human Immunodeficiency 
Virus (HIV) infection and Epstein-Barr virus infection, 
including disability due to dementia and major depression, 
for the period from April 5, 2004, to December 1, 2004.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1994.  The veteran has been deemed incompetent for 
purposes of disbursement of VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

Jurisdiction

As will be discussed in greater detail below, the veteran's 
initial claim for service connection for HIV and Epstein-Barr 
virus infections was received on April 5, 2004.  The October 
2004 rating decision on appeal granted the claim for service 
connection, and awarded a 30 percent rating, effective April 
5, 2004, the date of claim.  In November 2004, the RO 
received from the veteran a VA Form 21-8940, an application 
for "increased compensation based on unemployability."  
Following examination of the veteran on December 2, 2004, a 
VA examiner essentially opined that the veteran was totally 
disabled due to HIV-related dementia and major depression.  
In the January 2005 rating decision on appeal, the RO granted 
service connection for HIV-related dementia and major 
depression, associated with HIV and Epstein-Barr virus, and 
assigned a 100 percent rating, effective December 2, 2004, 
the date of the VA examination.  The previous separate 30 
percent rating for manifestations of HIV and the Epstein-Barr 
virus was terminated effective December 2, 2004.  

In May 2005, the RO received from the veteran's attorney a 
notice of disagreement with "an April 4, 2005" [sic] rating 
decision, and contended that the veteran was entitled to a 
"100% evaluation for dementia from an earlier effective 
date, prior to December 2, 2004."  The RO interpreted this 
as a claim for an earlier effective date for service 
connection for depression and dementia, a matter that is 
resolved fully in the veteran's favor in today's Board 
decision.  However, the correspondence may also reasonably be 
construed as a timely notice of disagreement with the October 
2004 rating decision assigning a 30 percent rating for the 
period from April 5, 2004, to December 1, 2002.  In this 
respect, the May 2005 correspondence is a notice of 
disagreement on an issue for which a statement of the case 
has not yet been issued.  The Board is therefore obligated to 
remand the issue for proper development, to include issuance 
of a statement of the case setting forth the laws and 
regulations applicable to rating his service-connected 
disability.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

Moreover, since the psychiatric, cognitive, and physical 
manifestations of the veteran's HIV-related disability now 
overlap beyond practical distinction (for example, the 
December 2002 VA examiner found that the veteran has ataxia 
attributable to his severe dementia), the Board finds that 
the issue of entitlement to an initial rating in excess of 30 
percent is inextricably intertwined with the matter of 
entitlement to an effective date earlier than December 2, 
2002, for service connection for depression and dementia.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

For these reasons, the Board has asserted jurisdiction over 
both the earlier effective date and higher initial rating 
issues, as reflected on the title page of this decision.
     
The issue of entitlement to a rating in excess of 30 percent, 
to include a 100 percent rating, for HIV infection and 
Epstein-Barr virus infection, including disability due to 
dementia and major depression, prior to December 2, 2004, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for compensation, to include 
his claim for service connection for HIV infection, was 
received on April 5, 2004, more than one year after discharge 
from service.

2.  The veteran's dementia and major depression were 
demonstrated prior to April 4, 2004, and have been 
attributed, by competent clinical evidence of record, to his 
HIV infection.


CONCLUSION OF LAW

The criteria for an effective date of April 5, 2004, for 
service connection for HIV-related dementia and major 
depression, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

In the present case, the Board grants an effective date of 
April 5, 2004, for service connection for dementia and major 
depression.  It is uncontested that the date of claim in this 
case is April 5, 2004.  Pursuant to the provisions of 38 
U.S.C.A. § 5110(a), the effective date of benefits cannot be 
earlier than the filing of an application therefor, when the 
claim for compensation is received more than one year after 
discharge from service.  Rodriguez v. West, 189 F.3d 1351, 
1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  
As such, April 5, 2004, is the earliest effective date for a 
grant of entitlement to service connection that the law 
allows in this case, and is therefore a full grant with 
respect to this issue.  Accordingly, no further discussion or 
development with regard to VA's duties to notify and assist 
under the VCAA is needed on this matter.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

As noted, the veteran served on active duty from September 
1974 to November 1994. 

On April 5, 2004, the veteran submitted his original 
application for compensation, consisting of claims for 
service connection for an Epstein-Barr viral infection, 
hepatitis A and B, and HIV.  

At a VA Compensation examination for HIV illness in June 
2004, it was noted that the veteran had been initially 
diagnosed with having a positive HIV blood screening in 1985, 
that current treatment with daily medications began in 2002 
and that the veteran indicated by history that he had been 
debilitated with serious depression in 2002, "causing him to 
fall several times."  Among numerous HIV-related clinical 
laboratory findings, physical findings, and subjective 
complaints set forth, the examination report indicated that 
the veteran was experiencing a "loss of vim, vigor and 
vitality with easy fatigability."  

In October 2004, after receiving the report of the June 2004 
VA examining physician, the RO granted service connection for 
Epstein-Barr virus and HIV virus infections, rated as 30 
percent disabling.  The effective date assigned for service 
connection and for this rating was April 5, 2004, the 
veteran's original date of claim for compensation.  See 38 
C.F.R. § 3.400(b)(2)(i).

In November 2004, the RO received the veteran's application 
for increased compensation based on unemployability.

A record of treatment in November 2004, apparently form 
Bethesda Naval Medical Center, indicates that the veteran 
continued to feel fatigue and had trouble sustaining activity 
for greater than 15 minutes.

At a December 2004 VA psychiatric examination, after taking a 
history, reviewing the veteran's medical records, and 
conducting a mental status examination, the examiner 
diagnosed the veteran as having 1) dementia, etiologically 
related to AIDS, and 2) major depressive disorder secondary 
to AIDS.  The veteran described problems walking since 2002.  
The examiner noted that the veteran has some problems with 
his gait during the examination.  The veteran's dementia was 
found to be productive of both memory impairment and motor 
impairment, including ataxia.  The examiner found that the 
dementia and major depression would have a "severe to near-
profound impairment on his ability to maintain gainful 
employment."  The examiner further found that the veteran 
was not competent to manage his funds as a result of his HIV-
related dementia.  (In an April 2005 rating decision, the RO 
found that the veteran is not competent to handle 
disbursement of funds.)

In January 2005, the RO granted service connection for 
dementia and major depression, related to AIDS, and assigned 
an evaluation of 100 percent for all physical and 
psychological manifestations of AIDS combined.  The increase 
from 30 percent to 100 percent was assigned effective 
December 2, 2004, the date of the VA psychiatric examination.

The December 2004 VA examiner has opined that the veteran's 
dementia has progressed to the point where it is productive 
of significant physical impairment, including ataxia.  The 
Board finds that such symptoms reasonably correlate with the 
description in the June 2004 VA examination report of a loss 
of vim, vigor, vitality, and of easy fatigue, and 
descriptions in a November 2004 record of treatment 
indicating that the veteran continued to feel fatigue and had 
trouble sustaining activity for greater than 15 minutes.  The 
Board further finds no reason to doubt the veteran's history 
of gait and coordination problems (described as problems with 
falling) and significant depression dating back to 2002.  
Further, the Board notes there is evidence in the record of a 
complaint of "loss of memory or amnesia" in February 1986, 
after the veteran was diagnosed during service with HIV and 
the Epstein-Barr virus.  In light of the foregoing, the Board 
finds it at least as likely as not that the veteran's HIV-
related major depression and dementia date back prior to his 
date of claim in April 2004, and that symptoms attributable 
to depression and dementia dating back to that time are 
reasonably supported and documented in the record.  

For the reasons set forth above, an effective date of April 
5, 2004, is warranted for service connection for major 
depression and dementia.  This is the earliest effective date 
available under the law, since the veteran's claim for 
service connection for HIV and the Epstein-Barr virus (and 
all clinical manifestations thererof) was received on April 
5, 2004, more than one year after discharge from service.  
See 38 C.F.R. § 3.400(b)(2)(i).


ORDER

Entitlement to an effective date of April 5, 2004, for 
service connection for dementia and major depression, is 
granted.




REMAND

The veteran seeks an initial rating of 100 percent for 
manifestations of service-connected HIV infection and the 
Epstein-Barr virus, including dementia and major depression, 
for the period from April 5, 2004, to December 1, 2004.  He 
is currently rated at 30 percent for this period.

The veteran has been receiving ongoing treatment from the 
Bethesda Naval Hospital for his service-connected HIV and 
Epstein-Barr virus illnesses.  He has indicated by history an 
onset of major depression, as well as problems with his gait 
and coordination (described as problems falling) due to 
mental difficulties, beginning in 2002.  At a December 2004 
VA examination, the examining physician diagnosed the 
veteran's ataxia as due to dementia, and found that the 
veteran was severely disabled due to HIV-related major 
depression and dementia.

In August 2004, VA received from a Nebraska state agency, 
acting on behalf of the Social Security Administration, a 
request for release of medical records treatment in the 
possession of VA for the period form November 1994 forward.  
These records appear to have been requested in connection 
with the veteran's claim for Social Security Administration 
(SSA) disability benefits.  

Obtaining relevant records of treatment and the records of 
the Social Security Administration would be helpful in 
evaluating the level of the veteran's service-connected HIV 
disability with dementia and major depression for the period 
from April 5, 2004, to December 1, 2004.

The Board further notes that a statement of the case that 
addresses the veteran's claim for a higher initial rating has 
not been issued.  Importantly, the veteran has not been 
advised of the laws and regulations pertaining to rating of 
his service-connected HIV and Epstein-Barr virus infections 
with dementia and major depression.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for HIV and Epstein-Barr 
viral infections, dementia and major 
depression, for the period from January 
2002 forward.  After any required releases 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include records 
of treatment at the Bethesda Naval Medical 
Center for the period from January 2002 
forward.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  

3.  Issue a Statement of the Case, setting 
forth the applicable rating criteria for 
evaluating HIV infection and Epstein-Barr 
virus infection, with dementia and major 
depression, for the period from April 5, 
2004, to December 1, 2004.  

The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to the 
claim for an evaluation in excess of 30 
percent, to include a 100 percent rating, 
for the period prior to December 2, 2004.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


